This suit was brought by appellants against J.O. Pool, R.G. Chenoweth and his wife Lizzie Chenoweth, who before her marriage was named Lizzie Pool, and E.G. Bivens, to foreclose a mortgage upon an improved lot in the town of Nocona, alleged to have been made to appellants to secure a debt held by them against one H.J. Pool.
The cause was tried by the court without a jury, and a final judgment was rendered for the defendants.
The mortgage was executed, while she was a feme sole, by Lizzie Pool alone. It was first signed for her by her agent J.O. Pool thus, "Lizzie Pool, per J.O. Pool, agent," and afterward she signed and acknowledged it in person.
The plaintiffs introduced evidence to show, that at the time the mortgage was executed they were induced to believe by representations then made to their agent by J.O. Pool that the property belonged to Lizzie Pool, and that he, the said J.O. Pool, was her agent, and as such had the authority to make the mortgage in her name. But the said Pool denied making such representations, and testified, that he notified the agent of plaintiffs, at and before the execution of the mortgage, that the title to the property was in himself, and that it did not belong to the said Lizzie. There was evidence that the land belonged to J.O. Pool and was his homestead, and the court so found, as shown by conclusions of fact in the record. J.O. Pool had a family consisting of minor children, but no wife.
In the conclusions of fact is included one to the effect, that the appellants were not placed in a worse position in any particular by reason of their reliance upon representations made to them by J.O. Pool that the property belonged to Lizzie Pool, if he in fact made such Statements. *Page 407 
The petition of the appellants (plaintiffs) did not charge that the mortgage was executed by J.O. Pool for himself, nor that the property belonged to him, nor did it contain any allegation intended or calculated to bind him as a maker of the mortgage. On the contrary, the petition charged only that the mortgage which it sought a foreclosure of was executed in the first instance "by J.O. Pool, acting as the agent of defendant Mrs. Lizzie Chenoweth, who was at that time Miss Lizzie Pool," and that afterward the said Lizzie executed it in person. The petition charged, that Mrs. Chenoweth and one Mrs. Matlock were joint owners of said mortgaged land, each one of them owning an undivided one-half interest therein.
Independently of the facts, there could not have been properly entered in this state of the pleadings a judgment of foreclosure against the defendant J.O. Pool.
The petition charged, that the defendant Bivens was in possession of the land as a tenant under Mrs. Chenoweth, and "that said J.O. Pool is claiming some interest in said mortgaged premises and the rent of the same, but that such claim to said premises as to all rent falling due for use of said property after September 19, 1888, whether claimed in his own right or as agent of said Chenoweth, is subordinate to plaintiffs' right thereto in satisfaction of said debt; that said H.J. Pool is insolvent."
The purpose of these allegations is not very clear. They do not show either that the plaintiffs had the right to recover the rent of the land nor that the claim asserted by J.O. Pool was in any manner subject to the mortgage sued upon. It is evident, however, that he was joined as a defendant on account of his assertion of such claim, and not because he owned an interest in the land and was a party to the mortgage by estoppel or otherwise. If the plaintiffs had made a case otherwise showing that J.O. Pool was bound by the mortgage, the fact that it was exempt as a homestead on account of its occupation as a homestead by him and his minor children, he being an unmarried man, would not defeat such mortgage. Lacy v. Rollins, 74 Tex. 566; Smith v. Von Hutton,75 Tex. 625.
At a term of the court preceding the one at which a final judgment was rendered in favor of all of the defendants, a judgment by default was rendered and entered of record against the defendants R.G. Chenoweth and his wife Lizzie Chenoweth. The only answer that we find in the record was filed subsequent to the entry of this judgment. The judgment by default does not appear to have been ever set aside. This judgment should have been made final, and no reason has been suggested and none is apparent to us why it was not done.
The judgment will be reversed as to all parties, and the cause remanded.
Reversed and remanded.
Delivered April 22, 1892. *Page 408